NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



JOSEPH F. BEDITS a/k/a JOSEPH              )
BEDITS a/k/a JOE F. BEDITS; and            )
SONJA M. BEDITS a/k/a SONJA                )
BEDITS;                                    )
                                           )
              Appellants,                  )
                                           )
v.                                         )    Case No. 2D18-3101
                                           )
THE BANK OF NEW YORK MELLON )
f/k/a The Bank of New York, as Trustee )
for the holders of the Certificates, First )
Horizon Mortgage Pass-Through              )
Certificates Series FHAMS 2005-AA7, )
by First Horizon Home Loans, a division )
of First Tennessee Bank National           )
Association, Master Servicer, in its       )
capacity as agent for the Trustee under )
the Pooling and Servicing Agreement; )
and HSBC MORTGAGE SERVICES,                )
INC.,                                      )
                                           )
              Appellees.                   )
                                           )

Opinion filed May 15, 2019.

Appeal from the Circuit Court for
Pinellas County; George M. Jirotka,
Judge.

Julius Adams of The Ticktin Law
Group, PLLC, Deerfield Beach, for
Appellants.
Nancy M. Wallace of Akerman LLP,
Tallahassee; and William P. Heller of
Akerman LLP, Fort Lauderdale, for
Appellee the Bank of New York Mellon.

No appearance for remaining
Appellees.



PER CURIAM.

            Affirmed.


VILLANTI, LUCAS, and ROTHSTEIN-YOUAKIM, JJ., Concur.




                                        -2-